Title: To George Washington from Francisco Rendon, 31 December 1785
From: Rendon, Francisco
To: Washington, George



Sir
[New York, c.31 Dec. 1785]

With particular pleasure I have received by Mr Telles the Letter your did me the honour to write by him date the 19th Inst.
Happy I am to hear the safe arrival at mount vernon the Jackass on which you set such highest value, convinced of the great general good it will arise to this Country, and I wish most sincerely that your expectation shall be Compleately answer’d.
I regret very much that Mr Telles for want of Language was not able of making himself understood to you, and I fear that he neither has giving to your people the proper direction which I think necessary to the menagement of the animal, in order that he may become useful to the design purpose. As Mr Telles Commision being at End when deliver’d the animal to you I realy think just his demand to return to his Country, as perfectly proper in you to gave him leave, and is forwarded him to this City, according to his wish. the Minister will with pleasure send him at home by the first good opportunity, and I doubt not, but he will be rewarded there with some thing or other to make his poverty situasion more agreable than it was before.
I did myself the honour of presenting to Mr de Gardoqui your Kind Compliments, adding your sincere wish to see him at your seat of retirement. this Gentleman in return desires me to assure you that your flater assurances of friendly disposeition toward him has impressed in his heart the most deepest sentiments of gratitud, and wish for an opportunity of shewing you his reciprocal Correspondence.
As to your kind expression of assuring me the Continuation

of that friendship with which you was pleased to grant me as a General, I only have to request Mr Washington to accept my most humble acknowledgement for such remarcable favour, & to permit me to love him as a Citizen as I have revered as the father of his Country and the Insurer of domestic happiness to a millions. I have the honour to be, with the greatest respect & Esteem, Sir your most obedt & most humble servt

Francisco Rendon


P.S. Inclose is a Letter from the Minister to you.

